Citation Nr: 1637026	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  03-25 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUES

1.  Entitlement to service connection for a low back disability to include as due to service-connected disability.

2.  Entitlement to an evaluation in excess of 10 percent for right ankle sprain.

3.  Entitlement to an evaluation in excess of 10 percent for left ankle sprain.

4.  Entitlement to an extraschedular rating for service-connected right knee disability.   


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In April 2006, the Board remanded this case for the Veteran to be afforded a Board hearing.  In July 2006, the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  

In a February 2007 decision, the Board determined that from November 12, 2002, to April 16, 2003, and from July 1, 2003, to August 17, 2003, a rating in excess of 20 percent for service-connected chondromalacia with meniscal tears with instability of the right knee was denied; from November 12, 2002, to April 16, 2003, from July 1, 2003, to August 17, 2003, a 10 percent rating, but no higher, was granted for arthritis with limitation of motion of the right knee; and from October 1, 2004, a schedular rating in excess of 30 percent for post total right knee replacement was denied.  The Board remanded the issue of entitlement to an extraschedular rating for his service-connected right knee disability, status post total knee replacement.  

In August 2010, the Board remanded this matter for the Veteran to be afforded another Board hearing since the Veterans Law Judge who performed the prior hearing left employment with the Board.  In November 2014, the case was remanded again for a Board hearing.  In April 2014, the Veteran testified at another Board hearing before the undersigned via video conference from the RO.

In November 2014, the Board granted service connection for left knee osteoarthritis and hypertension.  The issues of entitlement to service connection for a low back disability, as well as evaluations in excess of 10 percent for right and left ankle sprains, respectively, were remanded.  Thereafter, in pertinent part, a November 2014 rating decision implemented the Board's actions, also granting special monthly compensation based on housebound criteria.

A March 2016 supplemental statement of the case (SSOC) granted a rating of 60 percent for osteoarthritis of the right knee, effective May 27, 2015. 


REMAND

Low Back

As noted in the prior remand, the Veteran was afforded a VA examination in May 2013.  The diagnosis was lumbar spine strain.  The examiner opined that it was less likely than not caused by an inservice lumbosacral strain in 1981 nor was it due to his service-connected right knee because there were no pathologic sequelae of degenerative changes in the x-rays.  However, no opinion was provided regarding aggravation.  Thus, the Board remanded this case for a medical addendum.  However, when examined in May 2015, the VA examiner opined that the back examination was normal and provided no opinion regarding aggravation as there was no disability identified.  

Thereafter, prior back x-rays and magnetic resonance imaging (MRI) records from 2009 and 2011 showed disc disease.  In addition, the Veteran continued to report sciatica.  A review of the May 2015 examination reveals that this same examiner performed an ankle examination which also yielded entirely normal findings.  However, the Veteran's ankles were reexamined by another examiner about two weeks later and the ankle examination showed limitation of motion and instability, among other symptoms.  As such, the Board is not satisfied that the back examination (and the contemporaneous ankle examination) was adequate.  Thus, the Veteran's low back should be reexamined and an etiology opinion provided.  

Ankles

With regard to his ankles, the Board noted that a May 2013 examination showed limitation of motion of both ankles, but did not indicate if the loss of motion was moderate or marked.  The Veteran also testified that he believes that he has nerve damage.  A nerve assessment was not performed.  As such, the Board determined that another examination to include a neurological evaluation should be performed.  

In mid-May 2015, an examination was performed, and as indicated above, the examination was entirely normal.  However, when examined a couple weeks later (with the examination report being signed in June 2015), the Veteran demonstrated limitation of motion as well as instability; however, the examiner did not indicate if the overall disability was moderate or marked.  With regard to neurological evaluation, the Veteran had muscle spasm on examination, but the examiner did not indicate if he has a specific nerve impairment.  As such, the Board finds that the VA examiner who conducted this examination should indicate if the overall disability was moderate or marked and if the Veteran has specific nerve damage.  If further evaluation regarding nerve damage is necessary, it should be undertaken.

Right Knee

The Board remanded this issue for the issue to be referred to the Director of Compensation and Pension for an updated opinion.  This action was not accomplished.   


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to access the etiology of his low back disability.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  Any indicated tests, including X-rays and/or MRI if indicated, should be accomplished.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current low back disability had its clinical onset during service or is related to any in-service disease, event, or injury.  

Also, based on a review of the record and any examination findings, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current low back disability is proximately due to, or the result of, the service-connected disabilities of the lower extremities (knees and ankles).  

The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current low back disability is permanently aggravated by the Veteran's service-connected disabilities of the lower extremities (knees and ankles).  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Obtain a medical addendum from the examiner who performed the May 27, 2015 (signed June 10, 2015) ankle evaluation, or, if unavailable, from another VA examiner.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  The examiner should provide an opinion as whether the Veteran demonstrated moderate or marked impairment of each ankle, taking into consideration the overall disability level including limitation of motion, instability, and any other symptoms identified.  The examiner should also opine as to whether the Veteran has nerve damage of either ankle, and, if so, what nerve(s) is affected and to what degree.  If further evaluation is needed in that regard, it should be undertaken.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  The AOJ should review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AOJ should return the case to the examiner for completion of the inquiry.

4.  The AOJ should then readjudicate the service connection for low back disability and ratings claims for the ankles, in light of all of the evidence of record.  

5.  Then, submit this case to the Under Secretary for Benefits of the Director, Compensation and Pension Service, for consideration of assignment of an extraschedular rating under 38 C.F.R. § 3.321(b) for the Veteran's service-connected right knee disability.

6.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


